Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Peck, P. J., Botein, Valente and Bergan, JJ. (Breitel, J., dissents and votes to reverse and remand for hearing, on the ground that in the present state of the record there is no contradiction of debtor’s averments that the date for the examination had been adjourned.) Appellant may purge himself of contempt by appearing for examination on date within five days after entry of order. Settle order fixing date.